Citation Nr: 0736165	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-38 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether a reduction in the rating for a right knee 
disability from 20 percent to 10 percent was proper.

2.  Whether a reduction in the rating for a left knee 
disability from 30 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1995 to April 
2001.  

In November 2003, the veteran asked for increased ratings for 
his bilateral knee disabilities.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, reduced 
the ratings for right and left knee disabilities.  The 
veteran has submitted a notice of disagreement only with 
regard to the rating reductions.

In his November 2003 claim for increased ratings the veteran 
wrote that his knee disabilities had forced him to quit two 
jobs, and the most recent evidence, the report of a January 
2004 VA examination shows that he remained unemployed.  This 
evidence raises an inferred claim for a total rating based on 
individual unemployability.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  The veteran's inferred claim for TDIU 
is referred to the RO for initial adjudication.  



FINDINGS OF FACT

1.  The evidence at the time of the reduction in rating for 
the veteran's right knee disability did not show that the 
disability had improved.

2.  The evidence at the time of the reduction in rating for 
the veteran's left knee disability did not show that the 
disability had improved.



CONCLUSIONS OF LAW

1.  The 20 percent rating for right knee disability was not 
properly reduced to a 10 percent rating.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105, 3.344(c), 3.951(a), 4.7, 
4.71a, Diagnostic Codes 5257, 5260 (2007). 

2.  The 30 percent rating for left knee disability was not 
properly reduced to a 10 percent rating.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.105, 3.344(c), 3.951(a), 4.7, 4.71a, 
Diagnostic Codes 5257, 5260. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary.  

Legal Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The entire history of the veteran's disability is considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First, there must be a rating 
action proposing the reduction, and the veteran must be given 
60 days to submit additional evidence and to request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from 
the date of notice to the veteran of the final action 
expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The ratings that were reduced in this appeal were in effect 
from April 16, 2001 to November 30, 2004.  As the ratings 
were in effect for less than five years, the provisions of 38 
C.F.R. § 3.344(a),(b), which provide additional regulatory 
hurtles to rating reductions, do not apply.  The provisions 
of 38 C.F.R. § 3.344(c) provide that ratings in effect for 
less than five years can be reduced upon a showing that the 
disability has improved.

Limitation of flexion of a leg warrants a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation is warranted if flexion is limited to 30 degrees, 
and a 30 percent evaluation if flexion is limited 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Analysis

The RO proposed reducing the evaluations for service-
connected right and left knee disabilities in a May 2004 
rating decision.  The veteran was advised in a May 2004 
letter of the proposed rating reduction, and informed that he 
could submit evidence showing that his knee disabilities had 
not improved and/or request a hearing within 60 days of the 
proposed rating reduction.  The veteran responded to this 
letter by providing a statement in which he contended that 
rather than improving, his knee disabilities had worsened.  
In a second statement, received in July 2004, the veteran 
noted that he had no additional evidence to submit in support 
of his claim.  The veteran did not request a hearing.  

In the September 2004 rating decision, the RO reduced the 20 
percent evaluation for the right knee disability to 10 
percent, effective December 1, 2004.  The 30 percent rating 
for the left knee disability was also reduced to 10 percent, 
effective December 1, 2004.  

The veteran was thus given proper notice and time to respond 
before the ratings for his right and left knee disabilities 
were reduced.  38 C.F.R. § 3.105.  

The rating reductions were based on a January 2004 VA 
examination.  

When the veteran was granted service connection and 
disability ratings of 20 percent and 30 percent for his right 
and left knee disabilities, respectively, the pertinent 
medical evidence consisted of service medical records and the 
April 2001 VA examination report.  At that examination, the 
veteran's left knee was noted to exhibit moderate physical 
impairment with flexion to 30 degrees and marked instability.  
Range of motion of the right knee was to 85 degrees with no 
evidence of laxity. 

On the January 2004 examination it was reported that the 
range of motion in both knees was from 0-140 degrees and 
strength was 5/5.  The veteran, however, complained of paint 
in both knees, and the examiner acknowledged that there was 
right knee chondromalacia causing pain, as well as "current 
joint line symptomatology suggestive of recurrent medial 
meniscus tear."

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

The January 2004 examination contained no findings as to 
whether there was additional limitation of motion due to the 
reported pain.  As such, it did not demonstrate improvement 
warranting a rating reduction.


There was no other evidence addressing the current extent of 
limitation due to pain (although a private treatment record 
dated in April 2002, during treatment for a left knee sprain, 
showed that the veteran could "get [the left knee] to 
approximately 35 degrees" before it became exquisitely 
painful).  .


ORDER

The reduction in the rating for right knee disability from 20 
percent to 10 percent was not proper; restoration of the 20 
percent rating is granted.

The reduction in the rating for left knee disability from 30 
percent to 10 percent was not proper; restoration of the 30 
percent rating is granted.  




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


